[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has moved to suppress a certain statement which he gave the Danbury Police Department on March 15, 1995. The motion was predicated upon his inability to comprehend the English language. The court is satisfied that he does indeed comprehend the language; however, he may well not be completely comfortable to the degree that he undoubtedly would be with Spanish. Consequently, he has been assisted throughout these proceedings by an official interpreter.
The statement was taken by two Danbury officers in the presence of Detective Luis Ramos, a police officer very fluent in the Spanish language. Ramos advised him of his Miranda rights in English, and subsequently in Spanish. He questioned the defendant in Spanish as to whether or not he understood what was said to him with respect to his rights and received an affirmative response. The officer requested that he initial each of those Miranda rights on a department form which was written in English. The defendant indicated in Spanish that he understood each and initialed each on the English language form but not the Spanish/English form. The court is satisfied that this is of no consequence.
The officers framed questions in English which Ramos translated into Spanish and translated the defendant's Spanish response to the English language which was reduced to writing as the statement progressed. When the statement was completed, a detective sergeant administered the oath which was translated by Ramos for the defendant who responded appropriately to that oath, which response was translated in the same manner as the questions and answers were in the preparation of the statement. CT Page 6256
Among questions directed to Ramos on the instant hearing was whether or not the defendant ever requested counsel which the detective answered in the negative. Counsel then questioned him from the transcript of the Hearing in Probable Cause held on May 11, 1995 on page 37 at line #12 et seq. The question then was, "Did Mr. Guadalupe exercise his right to have an attorney present?" The answer was, "Yes." The next question in direct sequence without delay was, "Did he ask to have an attorney?" That answer also with translation was, "No, he didn't." "No., he didn't." "He did not wish to have an attorney?" "No." His explanation of that testimony was that his first answer was a misstatement. The responses all were sequential without pause or other hesitation. There simply was no lapse of time between questions and answers which would suggest a fabrication.
The court finds the testimony of Detective Ramos to be highly credible and further finds that the defendant understood his rights, that he waived his rights against self-incrimination under Miranda, and that his decision to provide a statement was a knowing, voluntary and intelligent decision.
The motion to suppress is, accordingly, denied.
Moraghan, J.